HUMPHREYS, J., (dissenting). This case turns upon whether Chris Parker, the prosecuting witness, was the agent of appellant in the sale of a certain case of whiskey. If so, Chris Parker was appellant’s accomplice, and appellant should not have been convicted on the uncorroborated testimony of his accomplice. If, however, Chris Parker purchased the case of liquor for cash or on credit, even with the privilege of returning all or any part of it, then Chris Parker was .a purchaser, and in no sense an accomplice of appellant; and, in that event, corroboration of the testimony of the prosecuting witness was not necessary to convict. The direct testimony of the prosecuting witness was to the effect that he purchased the whiskey outright from appellant. It is true he testified on cross-examination that he was appellant’s agent, but the facts detailed by him concerning the transaction establish a sale either on credit or with privilege to return all or a part of it. No limitation was placed upon the prosecuting witness by the appellant in the disposal of the liquor. He could sell the liquor upon his own terms, where, when .and to whom he pleased. He was to pay a fixed or definite price, to-wit: $70 for the entire case of whiskey. I think the undisputed facts establish a sale, as defined by Mechem on Sales, in vol. 1, paragraphs 34 and 49. IJnder this view as to the effect of the testimony of the prosecuting witness, I can not agree with the conclusions of the majority. In my opinion, the court properly refused to give instruction No. 5, requested by appellant, submitting the question of whether the transaction constituted a sale or agency. Hnder the undisputed facts in the case, it was the duty of the court, and not the jnry, to determine this question.